Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-1-2005

Hughes v. Papa
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1978




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Hughes v. Papa" (2005). 2005 Decisions. Paper 280.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/280


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                          NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT

                                  NO. 05-1978
                               ________________

                              NANCY L. HUGHES,

                                         Appellant
                                          v.


                           JOSEPH PAPA; FIRST
                            UNION SECURITIES
                   ____________________________________

                 On Appeal From the United States District Court
                           For the District of New Jersey
                           (D.C. Civ. No. 03-CV-03643)
                  District Judge: Honorable Jerome B. Simandle
                 _______________________________________


                   Submitted Under Third Circuit LAR 34.1(a)
                               October 11, 2005

           Before: RENDELL, AMBRO and FUENTES, Circuit Judges

                            (Filed: November 1, 2005)


                           _______________________

                                  OPINION
                           _______________________

PER CURIAM

    Nancy L. Hughes appeals from an order of the United States District Court for the
District of New Jersey, dismissing her complaint for lack of subject matter jurisdiction.1

Hughes’ complaint sought to vacate an arbitration award entered by the National

Association of Security Dealers, Inc. As the District Court correctly noted, the Federal

Arbitration Act, 9 U.S.C. § 1, et seq., does not provide an independent basis for federal

question jurisdiction. Moses H. Cone Memorial Hosp. v. Mercury Constr. Corp., 460

U.S. 1, 25 n.32 (1983); PaineWebber, Inc. v. Faragalli, 61 F.3d 1063 (3d Cir. 1995). The

District Court also properly noted that Hughes and the defendants are all citizens of New

Jersey; thus, there was no basis for diversity jurisdiction pursuant to 28 U.S.C. § 1332.

As Hughes pleaded no other basis for subject matter jurisdiction, the District Court could

not reach the merits of the complaint, and properly dismissed the action. 2 We will affirm

the District Court’s judgment.3


   1
    Hughes filed a timely motion for reconsideration in the District Court, which was
denied. Because Hughes did not file a second notice of appeal or an amended notice of
appeal, we do not have jurisdiction to consider the order denying the motion for
reconsideration.
   2
     Although defendants did not raise the jurisdictional issue in their motion to dismiss in
the District Court, Hughes was on notice of the jurisdictional problem when the District
Court entered its final order. She had an opportunity to respond to the jurisdictional
defect in her motion for reconsideration, but the motion does not indicate how the District
Court might assert subject matter jurisdiction; in fact, the motion states: “The Court does
not have subject matter jurisdiction over this following matter . . . .”
   3
     Hughes’ motion to expand the record to include four cassette tapes, which she says
are the tapes from the arbitration proceeding, is denied. The tapes have no bearing on the
issue before this Court, namely, whether the District Court properly dismissed Hughes’
complaint for lack of jurisdiction. Further, this Court “cannot consider material on appeal
that is outside of the district court record.” In re Capital Cities/ABC, Inc.'s Application
for Access to Sealed Transcripts, 913 F.2d 89, 96 (3d Cir. 1990).

                                             2